Citation Nr: 0411262	
Decision Date: 04/29/04    Archive Date: 05/06/04

DOCKET NO.  03-18 673	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Whether a timely substantive appeal of a May 2001 rating decision 
was filed.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United 
States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Carol L. Eckart


INTRODUCTION

The veteran served on active duty from August 1967 to August 1969.  

This case comes before the Board of Veterans' Appeals (Board) from 
a determination of May 2003 from the Regional Office (RO) of the 
Department of Veterans Affairs (VA), in Cleveland, Ohio that found 
that the veteran had filed to perfect a timely substantive appeal.

The veteran testified at a hearing before the undersigned Veterans 
Law Judge held in October 2003.  


FINDINGS OF FACT

1.  The RO denied service connection for sarcoidosis in a May 2001 
rating decision. The veteran was notified of that decision by a 
properly addressed letter dated in May 11, 2001.

2.  The veteran filed a timely notice of disagreement with the 
denial of his claim for service connection for sarcoidosis in 
January 2002.

3.  The veteran submitted a substantive appeal which was received 
on June 19, 2002.  

4.  A statement of the case was issued in July 2002.

5.  The veteran's substantive appeal was dated and received at the 
RO on May 3, 2003, which was not filed within one year of the May 
2001 decision, or within 60 days of the July 2002 statement of the 
case.



CONCLUSION OF LAW

The substantive appeals, one filed on June 19, 2002 and the other 
filed on May 3, 2003, were not timely. 38 U.S.C.A. § 7105(d)(3) 
(West 2002); 38 C.F.R. §§ 20.200, 20.202, 20.302(b), 20.305 
(2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board shall not entertain an application for review on appeal 
unless it conforms to the law. 38 U.S.C.A. § 7108 (West 2002).  
Pursuant to applicable law and regulation, an appeal to the Board 
consists of a timely filed notice of disagreement in writing and, 
a timely filed substantive appeal received in response to a 
statement of the case. 38 U.S.C.A. § 7105; 38 C.F.R. § 20.200 
(2003).  

The formality of perfecting an appeal to the Board is part of a 
clear and unambiguous statutory and regulatory scheme that 
requires the filing of both a notice of disagreement (NOD) and a 
formal appeal.  Roy v. Brown, 5 Vet. App. 554 (1993).  Appellate 
review of an RO decision is initiated by an NOD and completed by 
substantive appeal after a statement of the case (SOC) is 
furnished.  38 U.S.C.A. § 7105(a); 38 C.F.R. § 20.200 (2003).

After an appellant receives the SOC, the appellant must file a 
formal appeal within 60 days from the date the SOC is mailed, or 
within the remainder of the one-year period from the date the 
notification of the RO decision was mailed, whichever period ends 
later. 38 U.S.C.A. § 7105(d)(3); 38 C.F.R. § 20.302(b); see Rowell 
v. Principi, 4 Vet. App. 9, 17 (1993); Cuevas v. Principi, 3 Vet. 
App. 542, 546 (1992) (where a claimant did not perfect appeal by 
timely filing substantive appeal, RO rating decision became 
final.)  

By regulation, this formal appeal must consist of either "a 
properly completed VA Form 1-9,...or correspondence containing the 
necessary information." 38 C.F.R. § 20.202 (2003).  A properly 
completed VA Form includes the signature of the claimant, his 
representative, or his guardian.  See Fleishman v. West, 138 F.3d 
1429 (Fed. Cir. 1998); cert. denied 119 S. Ct. 371 (1999).  The 
formal appeal permits the appellant to consider the reasons for an 
adverse RO decision, as explained in the SOC, and to formulate and 
present specific arguments relating to errors of fact or law made 
by the RO. 38 U.S.C.A. § 7105(d)(3); Roy, at 555.

Upon request, the time period for filing a substantive appeal may 
be extended for a reasonable period for good cause shown. 38 
U.S.C.A. § 7105(d)(3).  A request for such an extension should be 
in writing, and must be made prior to the expiration of the time 
limit for filing the substantive appeal. 38 C.F.R. § 20.303 
(2003).

In the instant case, the RO denied entitlement to service 
connection for sarcoidosis in a May 11, 2001 rating decision.  In 
a May 11, 2001 letter, the RO notified the veteran of this 
decision and advised him of his appellate rights.  The veteran 
filed a notice of disagreement on January 15, 2002.  He also 
submitted a VA form 9 requesting a hearing before the Board on 
June 19, 2002.  However, this was prior to the RO's issuance of a 
statement of the case.  The RO issued a statement of the case on 
July 15, 2002.  The veteran did not submit a substantive appeal 
after receipt of the July 2002 statement of the case until May 3, 
2003.  This was more than 
2 years after the May 2001 rating decision, and more than 60 days 
after the statement of the case was furnished.

At his October 2003 hearing the veteran testified that the VA form 
9 that he submitted in June 2002 should be accepted as a 
substantive appeal, despite the fact that it predated the 
statement of the case that was issued in July 2002.  He argued 
that the long time the RO took to furnish the statement of the 
case should be considered.  While the Board sympathizes with the 
veteran's contentions, the law requires that a substantive appeal 
be received in response to a statement of the case, not prior to 
the issuance of the statement of the case.  See 38 U.S.C.A. § 
7105; 38 C.F.R. § 20.200.

Accordingly, the Board finds that neither the June 2002 
substantive appeal nor the May 2003 substantive appeal was timely.  
Thus, the May 2001 decision on this issue was final. See 38 
U.S.C.A. § 7105(b)(1) (West 2002) and 38 C.F.R. § 20.201 (2003).

Because the veteran has not complied with the legal requirement 
for filing a timely notice of disagreement, the law is dispositive 
of the issue and must be dismissed on that basis.  See Sabonis v. 
Brown, 6 Vet. App. 426 (1994).

Finally, the Board concludes that although this claim was decided 
by the RO after enactment of the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), further 
notice or development under the VCAA is not applicable in this 
case.  Here, the issue of whether the veteran timely appealed the 
RO's decision denying his claim for entitlement to service 
connection for sarcoidosis, is one where the law is dispositive.  
The Court held that the VCAA has no effect on an appeal where the 
law, and not the underlying facts or development of the facts, is 
dispositive in the matter.  See Manning v. Principi, 16 Vet. App. 
534 (2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  

In any event, the veteran is noted to have received a notice of 
his appellant rights which included deadlines for perfecting an 
appeal enclosed with his May 2001 rating decision.  The RO's May 
2003 letter and June 2003 supplemental statement of the case 
provided sufficient notice of the applicable laws and the evidence 
needed to prevail on his claim.

The Board concludes, therefore, that a decision on the merits at 
this time does not violate the VCAA, nor prejudice the appellant 
under Bernard v. Brown, 4 Vet. App. 384 (1993).



ORDER

A timely perfected appeal to the May 2001 rating action, which 
denied service connection for sarcoidosis, was not filed and the 
appeal as to this issue is dismissed.



	                        
____________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 
 4597
Page 2



